TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00464-CR


Glenn Smith, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
NO. CR-11-0026, HONORABLE DAN R. BECK, JUDGE PRESIDING


O R D E R

PER CURIAM
		The State is ordered to file an appellee's brief by January 28, 2013, including
addressing the possible implications of the district court's amended certification of Smith's right
to appeal, signed January 4, 2012, stating that this is not a plea-bargain case.  The State's pending
alternative motion for extension of time to file its appellee's brief is dismissed as moot.
		It is ordered on January 11, 2013.


Before Justices Puryear, Pemberton and Rose
Do Not Publish